DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the amendments filed 9/19/2022. Claims 1, 2, 5-9, 11, 12, and 15-19 are currently pending. Claims 1 and 11 have been amended. The cancelation of claims 3, 4, 10, 13, 14, and 20 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-9, 11, 12, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation “the sensor” in line 7 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to be the same as the pressure sensor in line 10. Claims 2 and 5-9 are rejected based on their dependency from claim 1.
	Regarding claim 6, the limitation “at least one solenoid” in lines 1-2 is vague and indefinite because it is not clear if the “at least one solenoid” includes the solenoid recited in claim 1 or is a second solenoid in addition to the solenoid recited in claim 1. In order to further prosecution, the limitation has been interpreted to include the solenoid recited in claim 1.
	Regarding claims 5-8, each claim is rejected as indefinite because each claim depends from a canceled claim and, accordingly, the metes and bounds of each claim cannot be determined. In this case, no interpretation in order to further prosecution is being made because it is not clear how the claims should be reasonably interpreted.
	Regarding claim 11, the limitation “the sensor” in line 7 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to be the same as the pressure sensor in line 10. Claims 12 and 15-19 are rejected based on their dependency from claim 11.
	Regarding claim 16, the limitation “at least one solenoid” in lines 1-2 is vague and indefinite because it is not clear if the “at least one solenoid” includes the solenoid recited in claim 11 or is a second solenoid in addition to the solenoid recited in claim 11. In order to further prosecution, the limitation has been interpreted to include the solenoid recited in claim 11.
	Regarding claims 15-18, each claim is rejected as indefinite because each claim depends from a canceled claim and, accordingly, the metes and bounds of each claim cannot be determined. In this case, no interpretation in order to further prosecution is being made because it is not clear how the claims should be reasonably interpreted.

Allowable Subject Matter
Claims 1 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2, 5-9, 12, and 15-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
10/5/2022